Exhibit 10.4

 

Business Store Renting Agreement

Lessor (refers as “Party A” below): Jianyang City Construction Supervision Team
Masha Squadron

Lessee (refer as “Party B” below): Uan Sheng (Fujian) Agricultural Technology
Co. LTD

Both parties, in accordance with the relevant provisions of the national
regulations in line with the principle of mutual benefit, fair and reasonable,
negotiated consensus on renting business shop and related matters, and entered
into the below agreement for both sides to abide by.

Article 1 The store Party A leases is located at Rm. 204 No. 2 Building, 342
West Masha St., Culture Plaza Masha Town, Jianyang City. The gross area is
170.661 m2 (usable area is 170.60 m2).

Article 2 The leasing term is 6 years, from June 16, 2012 to June 15, 2018.

Article 3 Rent, payment method and deposit

1.Monthly rent is RMB¥2600.

2.The leasing agreement requires the Lessee to follow the rules of paying rent
before using the store. Party B needs to pay rent in a quarterly base. Between
1st and 10th day of the 1st month of each quarter, with a total of 10 days to
make each payment, Party B can pay with check or cash.

3.As the agreement is signed, Party B must pay Party A a deposit of RMB¥10,000.
After the agreement is terminated and Party B pays the electricity, gas,
telephone, and other related costs happened during the leasing period, Party A
needs to give the deposit back to Party B. Early termination by Party B will be
treated as breaching the agreement and the deposit won’t be returned. If Party B
damages the leasing store and its related equipments and doesn’t repair during
the leasing period, Party A has the right to deduct the maintenance and
compensation costs from the deposit. After the costs are deducted from the
deposit, Party B must make up the amount in one month, otherwise Party A has the
right to terminate the agreement.

Article 4 Payment of Fees related to the lease during the leasing period

1.Management fees, water and electricity, gas, telephone, cable TV, internet,
and other costs which should be paid by Party B must be paid by Party B to
corresponding companies every month during the operation period.

 

 

2.Maintenance cost: during the leasing period, Party B is responsible for the
maintenance cost on damages of store structure and other related leasing
equipments caused by Party B; Party B is responsible for the maintenance costs
on damages of leased furnitures and electronics (exclude the normal use damage)

Article 5 Change of Lessor or lessee

1.During the leasing period, Party A has right to transfer the property to the
third party based on the national regulations on real estate transfer, but Party
A should notice Party B one month in advance. After property ownership is
transferred to the 3rd party, the 3rd party will be the Party A of this
agreement, taking original Party A’s rights, and bearing original Party A’s
obligations.

2.During the leasing period, Party B must get written consent from Party A to
sublease the store to a 3rd party. The 3rd party getting the right of use will
be the Party B of this agreement, taking original Party B’s rights, and bearing
original Party B’s obligations.

Article 6 Party A’s and Party B’s rights and obligations

1.Party B must pay the rents and other expenses on time according to this
agreement, and Party A has right to add a late payment surcharge in case of late
payment without excuses, which is 5% of the total outstanding rent. Party A has
right to take the store back, and no deposit will be returned if the payment is
due over 60 days (including 60 days), which is regarded as a breach of
agreement.

2.Prior to the termination of this agreement, Party A and Party B need notify
the opposite party one month in advance in written form whether that party wants
to renew the agreement.

3.During the leasing period, Party B cannot use the renting store to operate
catering or chemical businesses. Party B needs to take reasonable precaution to
protect the leasing equipments and facilities intact (excluding the natural
depreciation), and Party B cannot change the leasing house structure and usage
without authorization. If there is a need to change the use, Party B must get
approval from Party A. Party B is responsible for damages of the leasing store
and its equipment, and responsible to restore it to its original appearance. If
Party B didn’t restore the original appearance after the termination of this
agreement, Party A can voluntarily repair the damages to restore the original
appearance, restoring expenses are deducted from Party B’s deposit.

 

 

4.If Party B installs any equipments, instruments, or machines which are over
the electric load in the leasing house, Party B needs get Party A’s consent, and
Party A should assist Party B to handle relevant procedures, while Party B will
bear the expenses .

5.Party B cannot add any attachments, paint anything or make any modifications
outside of the leasing house.

6.After the expiration of the tenancy or termination of this agreement, Party B
needs return all undamaged equipments and instruments in clean and good
conditions (excluding the natural depreciation) suitably for use in the leasing
house back to Party A.

7.After the expiration of tenancy or termination of this agreement, Party B has
10 days to move out, and Party A has right to move out all Party B’s items from
the already terminated leasing store, with no safe keeping obligations if
relocation is overdue, Party A has right to ask Party B to reimburse the causing
expenses with lawsuit rights reserved.

8.Party B ensures that it rents Party A’s leasing store for commercial purpose,
follows People’ Republic of China’s laws and government’s relevant regulations,
and conducts lawful operation. Party B is responsible for Party A’s related
losses caused by its illegal operations.

9.The copies of relevant documents about the leasing store provided by Party A
to Party B should be identical to original documents, including property
ownership certificate of the leasing house, the identification of the house
owner, the renting permit and others, and Party A should compensate all losses
that Party B suffers in case that it causes Party B unable to use the leasing
store.

10.Party A is responsible for periodical maintenance of the equipments and house
structure during the leasing period.

Article 7 After agreement expires, Party B has the priority right under the same
condition if Party A’s store needs continue to be rented out (the rent can be
adjusted appropriately with the social price index changes).

Article 8 During the leasing period, if Party B is unable to use the leasing
store because of irresistible natural forces, Party B needs notify Party A with
written form immediately. If both parties agree the leasing store damages caused
by irresistible natural forces are unable to repair to use, this agreement can
be terminated naturally, while no parties bear responsibility, and Party A
should return all deposit and prepaid rent bearing no interest to Party B.

Article 9 The amount and models of electronics and furniture and decoration
standards provided by Party A are subject to the attached documents.

 

 

Article 10 If this contract is subject to the matters not mentioned, both
parties should negotiate and sign supplemental agreements to be lined with
principles of mutual benefits, fair, and reasonable. The supplemental agreements
and this agreement have the same legal effect.

If disputes arise while executing this agreement, both parties should negotiate
to solve them with principles of mutual benefits, fair, and reasonable. If
agreement cannot be reached, they can be brought to the local industrial and
commercial administrative department or the people's court to solve.

This agreement is effective after both parties sign. This agreement is in
duplicate. Each party has one copy.

 

Party A: Jianyang City Construction Supervision, Team Masha Squadron

Phone: 05995551165

The Seal of Legal Representative:

July 02, 2012

 

Party B: Uan Sheng (Fujian) Agricultural Technology Co. LTD

Phone:

The Seal of Legal Representative:

July 02, 2012

 

